DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 04/11/2022.
Priority
The instant application  instant application claims priority to the foreign application for patent “INDIA 201941011135 filed on 03/22/2019” 
Status of claims in the instant application:
Claims 1, 6-8 and 13-14 are pending.
Claims 1, 7-8 and 13-14  have been amended.
Claims 2-5 and 9-12 have been canceled.
No new claims has been added.
Response to Arguments
Applicant’s arguments, see the remarks filed on 04/11/2022 with respect to rejections of claims under 35 USC §103, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1, 6-8 and 13-14 are allowed, but they are renumbered as claim 1-6.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 04/11/2022  in response to office action mailed on 01/28/2022. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
PGPUB US 2015/0058993 Ai to Choi et al.: Choi discloses a computer-implemented method for discovering network attack paths is provided. The method includes a computer generating scoring system results based on analysis of vulnerabilities of nodes in a network configuration. The method also includes the computer applying Bayesian probability to the scoring system results and selected qualitative risk attributes wherein output accounts for dependencies between vulnerabilities of the nodes. The method also includes the computer applying a weighted-average algorithm to the output yielding at least one ranking of nodes in order of likelihood of targeting by an external attacker.
The present disclosure relates generally to identifying and managing network security vulnerabilities and, in particular, to ranking potential attack paths to networks by likelihood of attack based on probability analysis and consideration of non-quantitative factors.
PGPUB US 20160205122 A1, Bassett: Bassett discloses a method for analyzing computer network security. The method first establishes multiple nodes, where each node represents an actor, an event, a condition, or an attribute related to the network security. Next, an estimate is created for each node that reflects the ease of realizing the event, condition, or attribute of the node. Attack paths are identified that represent a linkage of nodes that reach a condition of compromise of network security. Next, edge probabilities are calculated for the attack paths. The edge probabilities are based on the estimates for each node along the attack path. Next, an attack graph is generated that identifies the easiest conditions of compromise of network security and the attack paths to achieving those conditions. Finally, attacks are detected with physical sensors on the network that predict the events and conditions. When an attack is detected, security alerts are generated in response to the attacks.
The invention relates generally to a method for cyber-security analysis based on human behavior.
PGPUB US  20200177619 A1, Hadar et al.: Hadar discloses a security platform, graph data defining a graph that is representative of an enterprise network, the graph including nodes and edges between nodes, a set of nodes representing respective assets within the enterprise network, and a node representing a process executed within a system of the enterprise, each edge representing at least a portion of one or more lateral paths between assets in the enterprise network, determining, for each asset, a contribution value indicating a contribution of a respective asset to operation of the process, determining, for each asset, an impact value based on a total value of the process and a respective contribution value of the asset, and implementing one or more remediations based on a set of impact values determined for the assets, each remediation mitigating a cyber-security risk within the enterprise network.
 Implementations of the present disclosure are directed to an agile security platform for enterprise-wide cyber-security. More particularly, implementations of the present disclosure are directed to an agile security platform that determines asset vulnerability of enterprise-wide assets including cyber-intelligence and discovery aspects of enterprise information technology (IT) systems and operational technology (OT) systems, asset value, and potential for asset breach including hacking analytics of enterprise IT/OT systems. The agile security platform of the present disclosure executes in a non-intrusive manner.
PGPUB US 2015/0033340 A1, Giokas: Giokas discloses systems and method of the present disclosure are directed to a network security tool. In some embodiments, the tool identifies a current vulnerability of a private network. The tool can determine a signature of an attack configured to exploit the current vulnerability. The tool can comparing the signature with active and inactive signatures stored in a signature repository. The tool can compare the signatures to identify an inactive signature corresponding to the signature of the attack configured to exploit the current vulnerability. The tool can automatically activate, responsive to the comparison, the identified inactive signature. The tool can use the activated signature to identify an exploit based on data packets received via the private network.
PGPUB US 20170286690 A1, Chari et al.: Chari discloses generation of an attack graph. A set of sensitive data corresponding to a regulated service is identified. A set of components corresponding to the regulated service that are authorized to perform activities associated with sensitive data is scanned for. Vulnerability and risk metrics corresponding to each component in the set of components of the regulated service is identified. The attack graph that includes nodes representing components in the set of components of the regulated service and edges between nodes representing relationships between related components in the set of components is generated based on the vulnerability and risk metrics corresponding to each component in the set of components.
This disclosure relates generally to attack graphs and more specifically to calculating a risk to a set of sensitive data objects, which correspond to a regulated service provided by a set of components comprising the regulated service, based on automatically generating a data-centric attack graph of nodes representing the set of components and propagating risk scores to related components along edge paths in the attack graph connecting related components.
PGPUB US 20170048266 A1, Hovor et al.: Hovor discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for determining a network path between computer assets. One of the methods includes receiving an asset topology that includes an identifier for each computer-related asset that may be an entry point for an attack simulation, receiving threat data that identifies vulnerabilities of computer-related assets, determining a first computer-related asset that may be an entry point for an attack simulation, identifying one or more first vulnerabilities of the first computer-related asset, determining a path from the first computer-related asset to a second computer-related asset, determining one or more second vulnerabilities of the second computer-related asset, determining a probability that the second computer-related asset will be compromised by an adversary, and determining a change to the asset topology to reduce the probability that the second computer-related asset will be compromised by an adversary.
PGPUB US 20180048669 A1, LOKAMATHE et al.: LOKAMATHE discloses systems and methods of the present disclosure provide comprehensive risk assessment in a heterogeneous dynamic network. The framework enables `view` and `analyses` of complete architecture simultaneously in information view, deployment view, business view and security view. Fundamentally, data pertaining to information flow between a plurality of nodes within systems in a network is identified. One or more affected nodes or paths therebetween are identified and attack risk is computed. The graph based framework supports multiple threat models for threat evaluation. It also provides mitigation plans which will reflect reduced risk in the business view and incorporates attack tree simulations to evaluate dynamic behavior of a system under attack.
The embodiments herein generally relate to modeling and analysis of cybersecurity threats in a network, and more particularly to systems and methods for risk assessment in a heterogeneous dynamic network.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1 and 8 specifically they do not disclose the combination of claim limitations as recited in amended independent amended claims, “predicting based on the prediction score, by the attack path prediction system, the attack path between the source node and the one or more target nodes in the computer network wherein the static risk attributes comprises predefined Common Vulnerability Scoring System score (CVSS), wherein the likelihood score for each of the one or more vulnerabilities is calculated based on a corresponding correlation score and a Common Vulnerability Scoring System score (CVSS), wherein the correlation score for each of the one or more vulnerabilities is calculated based on a number of attack intention common between a vulnerability of the one or more vulnerabilities associated with the source node and a vulnerability associated with each of the one or more target nodes and a total number of attack intention for the vulnerability associated with the source node”
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed because of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434